Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00776-CV

                                        Robert RODRIGUEZ,
                                              Appellant

                                            v.
                                OCWEN LOAN SERVICINGAppellee
                                  OCWEN LOAN SERVICING,
                                         Appellee

                        From the 352nd District Court, Tarrant County, Texas
                                  Trial Court No. 352-256762-11
                          The Honorable Bonnie Sudderth, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 20, 2013

DISMISSED FOR WANT OF PROSECUTION

           This appeal was transferred to this court from the Second Court of Appeals on October 29,

2013. Before the appeal was transferred, the Second Court of Appeals issued a letter on October

23, 2013, stating the trial court clerk had informed the Second Court that appellant had not made

payment arrangements to pay for the clerk’s record. The letter stated that the appeal would be

dismissed for want of prosecution unless payment arrangements were made by November 4, 2013,

and proof of payment was provided to the court. After the appeal was transferred, a deputy clerk

of this court left a telephone message for appellant’s attorney regarding the Second Court’s letter.
                                                                                     04-13-00776-CV


As of this date, no response has been filed to the letter. Accordingly, this appeal is dismissed for

want of prosecution. See TEX. R. APP. P. 37.3(b). Costs of the appeal are taxed against the

appellant.

                                                  PER CURIAM




                                                -2-